Citation Nr: 0611887	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  97-23 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1976 through 
October 1979, with subsequent reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The San Juan, Puerto Rico, RO is now 
managing the veteran's case, because he currently resides in 
Puerto Rico.

In January 1991, the veteran raised a claim for a renal 
condition.  No rating decision was issued with regard to that 
claim.  In August 1995, a rating decision was issued denying 
claims relating to the right elbow, left knee, back, right 
ankle and neck based upon no new and material evidence.  The 
"illegible" claim referred to in that rating decision is 
not found in the claims folder.  This matter is REFERRED to 
the RO for clarification as to what claims the veteran is 
raising and for appropriate action with respect to those 
claims.  


FINDING OF FACT

There is no competent medical evidence in the claims folder 
to show a current diagnosis of fibromyalgia for the veteran.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia are not 
met.   
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for fibromyalgia.  He 
contends that the condition onset during active service and 
that he was misdiagnosed for many years after.  The 
preponderance of the evidence is against the veteran's claim, 
because he does not have a current diagnosis of fibromyalgia.

To prove service connection, a veteran must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1131;  
38 C.F.R. § 3.303(a).

The veteran's VA medical records show treatment for probable 
fibromyalgia.  The first indication of the condition was in 
August 1994 when a handwritten medical note shows "? 
fibromyalgia."  "Probable" fibromyalgia is noted in July 
1995.  There is no treatment for the condition evidenced by 
the record since 1995-1996.  More recent VA treatment records 
indicate traumatic arthritis of multiple joints.

The August 2005 VA examiner diagnosed the veteran with 
degenerative joint disease (osteoarthritis) affecting 
multiple joints and specifically noted that the veteran 
"does not meet criteria for fibromyalgia."  The VA examiner 
opined that the 1995 fibromyalgia diagnosis was in error, 
because the veteran's symptoms were due to articular (bone) 
pain, rather than muscular pain.  This conclusion seems to be 
confirmed by the articles sent in by the veteran that define 
fibromyalgia as a generalized muscular pain and fatigue.  The 
VA examiner specifically addressed the source of the 
veteran's pain and provided an adequate explanation for the 
basis of his diagnosis.  

The veteran's contention that he was misdiagnosed for years 
and that the appropriate diagnosis is fibromyalgia are noted.  
The record does not establish that he has the medical 
expertise to make such a conclusion.  His statements cannot 
provide a medical opinion to establish the current diagnosis.  
See generally Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
495 (1992).  Relevant evidence, namely medical evidence like 
the August 2005 VA examination, from persons qualified to 
opine as to the current diagnosis is required.  

Because the competent medical evidence of record does not 
show that the veteran has a current diagnosis of 
fibromyalgia, the preponderance of the evidence is against 
his claim, and service connection is not warranted.

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran letters in May 2003 and May 2004 that 
gave him adequate notice.  The May 2003 letter notified the 
veteran of the evidence necessary to establish entitlement to 
service connection.  The letter also notified the veteran of 
what he was expected to provide and what VA would obtain on 
his behalf, and asked him to send VA about any additional 
evidence within 30 days.  The May 2004 letter from the 
Appeals Management Center updated the veteran as to the 
status of his claims folder, reminded him of the evidence 
necessary to establish service connection, and specifically 
requested that he send VA any non-duplicative evidence in his 
possession pertaining to the claim.  These letters satisfied 
VA's duty to notify.  Any defect with respect to the timing 
of the notice requirement was harmless error.  There is no 
error in the RO's not providing notice prior to the initial 
adjudication decision where such notice was not mandated at 
the time and the veteran was furnished content-complying 
notice and proper subsequent VA process, thus curing any 
error in the timing.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA also has a duty to assist the veteran in substantiating 
his claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's contentions, his service and VA 
medical records, and the VA examination report.  In addition, 
several pieces of medical literature were submitted by the 
veteran and reviewed.  The veteran's National Guard 
information was sought and complete service records were 
obtained in January 2005.  The veteran has not notified VA of 
any additional available relevant records with regard to his 
claim.  As such, VA met its duty to assist.

In light of the denial of the veteran's service-connection 
claims, no initial disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the veteran under the holding in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


